DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      	

Status of the Claims
The office action is being examined in response to the amendments filed by applicant on December 29, 2021.
Claims 1, 3-6, 8, 10, 12 14-15 and 17 have been amended and are hereby entered.
Claims 2, 7, 11, 13, 16 and 19 have been cancelled.
Claims 1, 3-6, 8-10, 12, 14-15, 17-18 and 20 are pending and have been examined. 
This action is final.
  

	Response to Arguments

Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.  

With regard to the limitations of claims 1, 3-6, 8-10, 12, 14-15, 17-18 and 20, Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. The examiner respectfully disagrees. The claims were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. 101.  The claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories. Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, then Part 

With respect to Applicant’s arguments, it is not that the claim as a whole is to such an abstract idea that would be the ultimate conclusion under both parts of the analysis. The claims are directed towards the abstract idea of a computer system that recites the steps of …receiving client input…, transforming at least a portion of the client input into a set of new parameters…, …slope…intercept…quadratic function(…claims 3, 4, and 17), …receiving new parameter coefficients…(claims 5, 12, and 18), …storing each respective set of statistical relationships…(claim 6), …serving multiple clients…(claim 8), and …storing respective parameters…(claim 9), as drafted, is a process that, under its broadest reasonable interpretation, updating a predictive analytics model to identify risky transactions which is method of organizing human activity, such as a fundamental economic practice/commercial interaction that is utilizing mathematical concepts.  Accordingly, the claim(s) recite an abstract idea.  The claim as a whole is not more than a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more that the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  Accordingly, the claim(s) recite an abstract idea.    

The claims recite the additional elements of: computer, circuitry, memory, communications interface, network, and client(s). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing 1, 10, and 15 are directed to an abstract idea without a practical application.  

Additionally, the claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.  The claims contain the additional limitations of a computer, circuitry, memory, communications interface, network, and client(s).  The additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are merely apply-it. In the instant application, “A conventional risk model may be updated periodically to account for changes in existing fraud methods,” [0004]; “general purpose computer” [0023]; “method takes the new parameter and evaluates a coefficient for the parameter based upon either calculating risk scores values and comparing the calculated values against known fraud percentages or other methods known in the art such as Bayesian Predictors and statistical inference. The evaluation may occur anywhere in the computer 102, for example in risk processor 106 or translator 108.” [0025].

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 and not patent eligible. 



With regard to the applicant’s arguments, on pages 9 and 10, that the claims are solving a technological problem and recite significantly more, the examiner respectfully disagrees. The claims are not directed to a technical solution of a technical problem rooted in updating models but rather a business solution to a business problem.  

With regard to applicant's art arguments, on pages 13 and 14, that the input taught by Lewis is not from a client, but from a credit card data source, and that it is not transformed into new parameters, the examiner respectfully disagrees. Under the broadest reasonable interpretation, the credit card data source is akin to a client. The combination of Lewis and Zoldi teach each and every element of the amended claims. See Section 103 rejections below.

For the reasons explained above applicant’s arguments are not persuasive.  
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-10, 12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-6, 8-10, 12, 14-15, 17-18 and 20  are directed to an apparatus, method, or CRM, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent apparatus Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 10 and CRM Claim 15.  Claim 1 recites the limitations of …receiving client input…, transforming at least a portion of the client input into a set of new parameters…, update the predictive analytics model …, …translate…new parameters into a respective set of statistical relationships…, …update the predictive analytics model… ., …slope…intercept…quadratic function…(claims 3, 4, and 17), …receiving new parameter coefficients…(claims 5, 12, and 18), …storing each respective set of statistical relationships…(claim 6), …serving multiple clients…(claim 8), and …storing respective parameters…(claim 9).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and mathematical concepts.  Updating a predictive analytics model to identify risky transactions recites a fundamental economic practice/commercial interaction that is utilizing mathematical concepts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice/commercial interaction that is utilizing mathematical concepts, then it falls within the “Certain Methods of Organizing Human Activity” and “Mathematical concepts” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer, circuitry, memory, communications interface, network, and client(s) in the claims are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 10 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: computer, circuitry, memory, communications interface, network, and client(s). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware/software amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In the instant application, “A conventional risk model may be updated periodically to account for changes in existing fraud methods,” [0004]; “general purpose computer” [0023]; “method takes the new parameter and evaluates a coefficient for the parameter based upon either calculating risk scores values and comparing the calculated values against known fraud percentages or other methods known in the art such as Bayesian Predictors and statistical inference. The evaluation may occur anywhere in the computer 102, for example in risk processor 106 or translator 108.” [0025]. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 10, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1, 3-6, 8-10, 12, 14-15, 17-18 and 20 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Pub. No. 20110276468) in view of Zoldi (U.S. Pub. No. 20120005749).
Regarding claims 1, 10, and 15:
Lewis teaches: 
a computer having control circuitry, memory, and a communications interface configured to connect to a network, the computer configured to: (Figure 8)
receiving client input that specifies a change in the predictive analytics model, the predictive analytics model including a plurality of common parameters each associated with a respective attribute, [the client input received as part of an electronic request from the client to perform a transaction]; (“merchant 501 sends a request for service ... for a particular transaction” See at least paragraphs 0056 and 0044; Lewis discloses parameters by teaching, “sends that information on to a variety of parameters 202-208. The plurality of parameters operate on the information to provide an indication of whether the transaction is valid.”, See at least paragraph 0044; Lewis discloses parameters by teaching, “These different parameters are weighted via weighting blocks 214-220” See at least paragraph 0048; “model score values. Statistical model” See at least paragraph 0071; “The purpose of statistical model 540 is to apply statistical analysis, based on the history information 508 and other records of what transactions have been found in practice to be actually fraudulent, to the discrete score values 530.” See at least paragraph 0071; “history information…history testing” See at least paragraph 0166; Figure 3; “data validation, highly predictive artificial intelligence pattern matching, network data aggregation and negative file checks are used to examine numerous factors to calculate fraud risk.” See at least abstract; [0060]; “customer also appears in the email address value provided by the customer.” [0100])
transforming at least a portion of the client input into a set of new parameters, each of the set of new parameters associated with a respective new attribute; (“fraud screening and risk scoring system 507 can receive the request for service 503, consult transaction history database 508, perform various fraud screening checks, and create and store a risk score for the transaction.” See at least paragraph 0060; “the transaction is in fact fraudulent and results in a charge-back request from the cardholder's card-issuing bank to the merchant 501. The charge-back request is processed by the credit card data source and a record of it is made in transaction result database 509B. In this scenario, credit card data source 509 can improve the performance of fraud screening and risk scoring system 507 by periodically receiving transaction information and risk score values over path 506A, and reviewing matching information in transaction result database 509B. Based on characteristics of the matching information, credit card data source 509 can carry out data modeling and feedback 509A and provide revised weight values, discrete score values, or even new statistical algorithms over path 509C to fraud screening and risk scoring system 507. The fraud screening and risk scoring system 507 may then use the new information to carry out subsequent screening evaluations with improved accuracy.” See at least paragraph 0063)
updating the predictive analytics model to include both the plurality of common parameters and the set of new parameters; and (“the transaction is in fact fraudulent and results in a charge-back request from the cardholder's card-issuing bank to the merchant 501. The charge-back request is processed by the credit card data source and a record of it is made in transaction result database 509B. In this scenario, credit card data source 509 can improve the performance of fraud screening and risk scoring system 507 by periodically receiving transaction information and risk score values over path 506A, and reviewing matching information in transaction result database 509B. Based on characteristics of the matching information, credit card data source 509 can carry out data modeling and feedback 509A and provide revised weight values, discrete score values, or even new statistical algorithms over path 509C to fraud screening and risk scoring system 507. The fraud screening and risk scoring system 507 may then use the new information to carry out subsequent screening evaluations with improved accuracy.” See at least paragraph 0063 and fig 5b)
wherein the computer is further configured to translate each of the set of new parameters into a respective set of statistical relationships between the new parameter and known incidences of fraud, (“comparative comparison of the current transaction against past known fraudulent transactions, and a search of a transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders. A risk score is generated” [0024]; Fig. 5B (540-Statistical Model); “statistical model” [0071-3] and [0178]; “bi-gram probability” [0156]; “frequency distributions” in Fig. 10 and [0214]; “known fraudulent transactions and a referenced search of the transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders” [0054])
wherein the client input includes at least one common parameter from the plurality of common parameters and at least one new parameter, and wherein the computer is further configured to update the predictive analytics model to include each new parameter. (“the transaction is in fact fraudulent and results in a charge-back request from the cardholder's card-issuing bank to the merchant 501. The charge-back request is processed by the credit card data source and a record of it is made in transaction result database 509B. In this scenario, credit card data source 509 can improve the performance of fraud screening and risk scoring system 507 by periodically receiving transaction information and risk score values over path 506A, and reviewing matching information in transaction result database 509B. Based on characteristics of the matching information, credit card data source 509 can carry out data modeling and feedback 509A and provide revised weight values, discrete score values, or even new statistical algorithms over path 509C to fraud screening and risk scoring system 507. The fraud screening and risk scoring system 507 may then use the new information to carry out subsequent screening evaluations with improved accuracy.” See at least paragraph 0063 and fig 5b)

Lewis does not teach but Zoldi does teach: 
the client input received as part of an electronic request from the client to perform a transaction (“transaction information is received, which includes a key. For example, in a phone call transaction, the transaction data can be received as a call data record (CDR), which includes a customer phone number as a key and other transaction values pertaining to a phone call. In a credit card transaction, the credit card number can act as a key.” [0069]; Fig. 1 and 5a (510))
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the Lewis to the teachings as taught by Zoldi because it provides “observing large number of transactions, characteristics may be derived that indicate whether a particular transaction is substantially likely to be fraudulent” (Zoldi, See at least paragraph 0004).

Regarding claims 3 and 17:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claims 1 and 15, respectively.
Lewis further teaches:
wherein translating each of the set of new parameters into a respective set of statistical relationships includes representing at least one of the statistical relationships as one of (i) a line having a slope and an intercept and (ii) a quadratic function. (“score is scaled and transformed into a linear estimate of the likelihood of transaction risk. This Heuristic Model” [0207]; Fig. 10 and 11)

Regarding claim 4:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claim 1.
Lewis further teaches:
wherein at least one set of statistical relationships is represented as a quadratic function. (“score is scaled and transformed into a linear estimate of the likelihood of transaction risk. This Heuristic Model” [0207]; Fig. 10 and 11)

Regarding claims 5, 12, and 18:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claims 1, 10, and 15, respectively.
Lewis further teaches:
wherein the computer is further configured to receive new parameter coefficients in the client input, each new parameter coefficient indicating a respective contribution of a respective parameter to predicted transaction risks. (“customer first name value or a last name value received from a merchant”, See at least paragraph 0155; “the values obtained from the table may be adjusted… in response, the probability value received from the table for such letter pairs may be adjusted“ See at least paragraph 0160; Figure 9; [0066]; “the transaction is in fact fraudulent and results in a charge-back request from the cardholder's card-issuing bank to the merchant 501. The charge-back request is processed by the credit card data source and a record of it is made in transaction result database 509B. In this scenario, credit card data source 509 can improve the performance of fraud screening and risk scoring system 507 by periodically receiving transaction information and risk score values over path 506A, and reviewing matching information in transaction result database 509B. Based on characteristics of the matching information, credit card data source 509 can carry out data modeling and feedback 509A and provide revised weight values, discrete score values, or even new statistical algorithms over path 509C to fraud screening and risk scoring system 507. The fraud screening and risk scoring system 507 may then use the new information to carry out subsequent screening evaluations with improved accuracy.” See at least paragraph 0063)

Regarding claim 6:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claim 1.
Lewis further teaches:
wherein the memory is configured to store each respective set of statistical relationships. (“statistical model 540, resulting in creating and storing one or more weight values and model score values” [0071])

Regarding claim 8:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claim 1.
Lewis further teaches:
wherein the apparatus is configured to serve multiple clients, and wherein the client input is received from one of the multiple clients. (“representing a large plurality of actual credit card transactions” [0061]; “provide custom protection to a single merchant…” See at least paragraph 0181; [0063]; [0069])

Regarding claim 9:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claim 8.
Lewis further teaches:
wherein the memory is configured to store respective parameters and coefficients for each of the multiple clients. (“each Internet identity value uniquely identifies a particular email address and card combination.” [0168]; “the system may use a value that uniquely identifies a purchase method other than a credit card. For example, if a customer uses an electronic check or a stored value card to make a purchase, a check number or card identifier may be used to create the Internet identity value.” [0169]; “provide custom protection to a single merchant…” See at least paragraph 0181; [0063]; [0069])

Regarding claims 14 and 20:
The combination of Lewis and Zoldi, as shown in the rejection above, discloses the limitations of claims 10 and 15, respectively.
Lewis further teaches:
further comprising: serving multiple clients, the client input being received from one of the multiple clients; and storing, in a memory, respective parameters and coefficients for each of the multiple clients. (“each Internet identity value uniquely identifies a particular email address and card combination.” [0168]; “the system may use a value that uniquely identifies a purchase method other than a credit card. For example, if a customer uses an electronic check or a stored value card to make a purchase, a check number or card identifier may be used to create the Internet identity value.” [0169]; “each Internet identity value uniquely identifies a particular email address and card combination.” [0168]; “the system may use a value that uniquely identifies a purchase method other than a credit card. For example, if a customer uses an electronic check or a stored value card to make a purchase, a check number or card identifier may be used to create the Internet identity value.” [0169] “provide custom protection to a single merchant…” See at least paragraph 0181; [0063]; [0069])

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman (US 20120030083 A1) is pertinent because it calculates a risk score for transactions where risk factors are determined using a Bayesian model.
Hillmer  (US 20030069820 A1) is pertinent because it uses coefficients for the factors that go into calculating a risk score. See especially Table 1. The databases 308, 310, 312, 314 are preferably updated periodically.     
Liao (US 20090099959 A1) is pertinent because it uses coefficients to calculate a mortgage risk score.
WEINFLASH (US 20120239557 A1) is pertinent because it uses coefficients to calculate a risk score for a fraud monitoring system that uses weighted preselected but adjustable coefficients of the linear combination.
Jha, S. (2009). Credit card fraud detection with discrete choice models and misclassified transactions (Order No. 3380699). Available from ProQuest Dissertations and Theses Professional. (305117460). Retrieved from http://dialog.proquest.com/professional/docview/305117460?accountid=161862 NPL: located in parent application, Jha, S. (2009). Credit card fraud detection with discrete choice models and misclassified transactions, is pertinent because it uses Bayesian belief networks where the process of fraud detection was considerably faster in case of artificial neural networks compared to Bayesian belief networks.  See also Table 6 Estimation Results for the Logit Model for coefficients.  
AndersonAnderson (US 20080301038 A1) is pertinent because the buyer risk analysis module 482 determines the set of coefficients for the different types of buyer information by applying regression-based modeling to historic loan data.
Anderson (US 20090132347 A1) is pertinent because the model coefficients can then be found by solving: β=( X T X) −1 X T y.   Alternative objective functions can be designed to meet specific business objectives. For example, the relative cost of a misclassification could be incorporated into a cost function, to optimize model operation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694